DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of Figs. 3A-3B in the reply filed on April 29, 2022 is acknowledged.  The traversal is on the ground(s) that the species of Fig. 4 and Fig. 5 is closely related to the species of Figs. 3A-3B.  This is found persuasive.  Accordingly, the Examiner will also consider the aforementioned species.  It is noted that Applicant has not traversed the election with respect to the other identified species.  Accordingly, the Examiner is treating Applicant’s election of Figs. 3A-5 as being without traverse with respect to the remaining species identified in the Restriction Requirement mailed on March 14, 2022.
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (US 6,464,634 B1).
Claim 1. Fraser discloses an apparatus for closed reduction of a bone fracture, the apparatus comprising: a pulling adaptor (retractor blade 18) including: a handle (see Fig. 7 inset) configured to be gripped by an operator; an insertion rod (see Fig. 7 inset) that is extended from the handle in a longitudinal direction of the handle, and configured to be inserted into the bone fracture which is depressed in at least one area thereof; and a pulling lug (see Fig. 7 inset) that is bent and extended from an end of the insertion rod such that a longitudinal direction of the pulling lug is perpendicular to a longitudinal direction of the insertion rod or such that the pulling lug is inclined with respect to the insertion rod, the pulling lug being configured to be inserted into the at least one depressed area of the bone fracture, in order to pull the bone fracture (Fig. 7).  Note that, though retractor blade 18 is not disclosed as being used on a bone fracture, it is capable of being used as claimed.
Claim 2. Fraser discloses a slot (access window 19) that penetrates a portion of the insertion rod and a portion of the pulling lug (Fig. 7). 
[AltContent: textbox (Handle)][AltContent: textbox (Insertion Rod)][AltContent: textbox (Pulling Lug)] 












Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 6,824,511 B1).
Claim 1. Bell et al. disclose an apparatus for closed reduction of a bone fracture, the apparatus comprising: a pulling adaptor (fang 136) including: a handle (see Fig. 17 inset) configured to be gripped by an operator; an insertion rod (see Fig. 17 inset) that is extended from the handle in a longitudinal direction of the handle, and configured to be inserted into the bone fracture which is depressed in at least one area thereof; and a pulling lug (see Fig. 17 inset) that is bent and extended from an end of the insertion rod such that a longitudinal direction of the pulling lug is perpendicular to a longitudinal direction of the insertion rod or such that the pulling lug is inclined with respect to the insertion rod, the pulling lug being configured to be inserted into the at least one depressed area of the bone fracture, in order to pull the bone fracture (Fig. 17).  Note that, though fang 136 is not disclosed as being used on a bone fracture, it is capable of being used as claimed.
Claim 3. Bell et al. disclose at least one anti-slip protrusion (see Fig. 17 inset; note that a pointed protrusion would be anti-slip) that protrudes from an upper surface (see Fig. 17 inset) of the pulling lug, the at least one anti-slip protrusion being configured to prevent the bone fracture from being slipped over the pulling lug (Fig. 17).  Note that, though fang 136 is not disclosed as being used on a bone fracture, it is capable of being used as claimed.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]








Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 6,824,511 B1).
Claim 1. Bell et al. disclose an apparatus for closed reduction of a bone fracture, the apparatus comprising: a pulling adaptor (fang 136) including: a handle (see Fig. 17 inset) configured to be gripped by an operator; an insertion rod (see Fig. 17 inset) that is extended from the handle in a longitudinal direction of the handle, and configured to be inserted into the bone fracture which is depressed in at least one area thereof; and a pulling lug (see Fig. 17 inset) that is bent and extended from an end of the insertion rod such that a longitudinal direction of the pulling lug is perpendicular to a longitudinal direction of the insertion rod or such that the pulling lug is inclined with respect to the insertion rod, the pulling lug being configured to be inserted into the at least one depressed area of the bone fracture, in order to pull the bone fracture (Fig. 17).  Note that, though fang 136 is not disclosed as being used on a bone fracture, it is capable of being used as claimed.
Claim 4. Bell et al. disclose a support (see Fig. 17 inset) that is extended to be protruded from an end portion (see Fig. 17 inset) of the pulling lug, and is configured to support the at least one depressed area of the bone fracture, together with the pulling lug (Fig. 17).  Note that, though fang 136 is not disclosed as being used on a bone fracture, it is capable of being used as claimed.




[AltContent: connector][AltContent: connector][AltContent: connector]









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773